Name: Commission Regulation (EEC) No 1023/85 of 22 April 1985 amending Regulation (EEC) No 147/85 laying down for the 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/14 Official Journal of the European Communities 23 . 4. 85 COMMISSION REGULATION (EEC) No 1023/85 of 22 April 1985 amending Regulation (EEC) No 147/85 laying down for the 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79 ' Article7 1 . Persons subject to the obligation to deliver for distillation under Article 41 ( 1 ) of Regulation (EEC) No 337/79 shall calculate the quantities that they are required to deliver pursuant to Titles II and III and notify these quantities by 30 April 1985 to the intervention agency or any other competent authority of the Member State in which their holdings are located. The competent authorities may, however, calculate and notify to producers the quantities to be delivered by each. Such notifications shall be made by 15 May 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Articles 41 (7) and 65 thereof, Whereas Article 7 of Commission Regulation (EEC) No 147/85 (3), as amended by Regulation (EEC) No 953/85 (4), provides that the quantities which are to be delivered for distillation must be notified by producers and Member States by certain dates ; whereas in the first year of application of compulsory distillation, problems of interpretation of the texts have delayed the distribution of the necessary circulars in the Member States, which makes it impossible for the persons subject to the obligation to abide by the time limits laid down ; whereas in these circumstances the time limits concerned must be deferred ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 7 of Regulation (EEC) No 147/85 is hereby replaced by the following : 2. Member States shall compile a summary statement of the figures obtained pursuant to para ­ graph 1 and shall notify the Commission by 31 May 1985 of the quantity to be delivered for distil ­ lation by each of the classes specified in Article 3 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 89, 29. 3 . 1985, p. 1 . 0 OJ No L 16, 19 . 1 . 1985, p. 25. 0 OJ No L 102, 12. 4. 1985, p. 19 .